DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10 and 20 (Currently Amended)
Claims 2-9 and 11-19 (Original)

Response to Arguments
Applicant’s amendments and arguments, filed on 06/16/2022, have been fully considered but the application is not in condition for allowance because the amendments have necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s arguments that “The Office Action admits that “Lisini does not explicitly teach (at least one capacitor) for use in powering said controller’. However, the Office Action cites Liu (CN 101795005 A) as allegedly teaching at least one capacitor (C2, C3) for use in powering said controller.
The framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows: (A) Determining the scope and content of the prior art; and (B) Ascertaining the differences between the claimed invention and the prior art; and (C) Resolving the level of ordinary skill in the pertinent art. Objective evidence relevant to the issue of obviousness must be evaluated by Office personnel. Id. at 17-18, 148 USPQ at 467. Such evidence, sometimes referred to as “secondary considerations,” may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’! Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143. “All words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). MPEP 2143.03.
Here, the claims are patentable over the Lisini and Liu references because all the claimed elements were not known in the prior art and one skilled in the art could not have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded more than predictable results to one of ordinary skill in the art, for the reasons as set forth below.
The amended claims are as set forth above, and briefly are directed to a hybrid power backup system for powering at least one external load when main power supply is unavailable, said hybrid power backup system comprising: at least one battery in powering said at least one external load; a controller in communication with said at least one battery, said controller being configured to control power provided by said at least one battery to said at least one external load and for controlling discharge cycles of said battery by disconnecting power from said at least one battery to said at least one external load for a predetermined period of time, when said controller senses a significant discharge of said at least one battery; and at least one capacitor for use in powering said controller.
Claim 1 contains the limitation in the preamble that “hybrid power backup system for powering at least one external load when main power supply is unavailable”. However, the further elements of the claim are directed to a controller which directs the power from the battery to the external load, so it is clear that the external load is being powered. "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). (See MPEP 2111.02). Here, the claim preamble should be construed as if in the balance of the claim.
Applicant respectfully submits that the capacitor (3) of Lisini, at [0049] powers the load (102), this is in contrast to the claimed invention, in which the capacitor powers the controller and not the external load. Also, in contradistinction to Lisini, the presently claimed invention provides that the battery powers the external load. Furthermore, at [0097] of Lisini,  “the control unit (5) is configured to monitor the electrical voltage of the terminals of said at least one capacitor (3). Contrary to the Lisini reference, in the presently claimed invention, the controller does not monitor the capacitor, but only monitors the condition of the battery. These are at least two significant differences between Lisini and the presently claimed invention.
As set forth above, the Office Action admits that Lisini does not teach the capacitor powering the controller and relies on Liu stating that Liu provides “and at least one capacitor (C2/C3) for use in powering said controller as shown in fig. 1”.
Applicant respectfully disagrees. Liu provides that second capacitor C2 and third capacitor C3 is a power filter circuit connected in parallel between the power supply voltage V and the ground. Applicant respectfully submits that the power filter circuit (30) does not power the controller (10). A power filter circuit is understood by a person of ordinary skill in the art as a circuit to remove unwanted harmonic noise and voltage ripple fluctuation. (See learnabout- electronics.org/PSU/psul2.php, cited on an Information Disclosure Statement submitted herewith). Further following the circuit diagram of Liu in fig. 1, it is evident that power filter circuit (30) is unable to power the controller (10). The reason being a power filter circuit is for very short durations of 
voltage fluctuations, to smooth out the input power. The typical components used in power filter circuits do not have enough capacity to power a circuit and in this case the controller. Furthermore, in Liu the capacitor C1 (together with resistor R1 form (50)) is used to charge the battery (70).
The presently claimed invention does not use the capacitor to charge the battery. As is clear from a review of the present application, and as set forth in the claims, the at least one capacitor is used to power the at least one controller and not the battery as per Liu. For example, see the Specification at [0008].
Furthermore, there is no motivation for one of skill in the art to alter the disclosure of the Lisini publication or the Liu reference to arrive at the claimed hybrid power backup system, and no reasonable expectation of success. As shown above, the combination of the Lisini and Liu references do not teach or suggest all the claim limitations, specifically the combination does not teach or suggest that the at least one capacitor is used to power the at least one controller, and therefore, since the combination of the references does not disclose or suggest these limitations, there is no motivation to combine the references to reach these limitations, and no expectation of success. Given this, reconsideration and withdrawal of the rejection is respectfully requested regarding claim 1 as amended.”, on pages 5-8 of the Remark, the Examiner respectfully disagrees because
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Lisini (U.S. 2017/0201120) teaches in Fig. 1 and 2, at least one battery 4 for use in powering [0055] at least one external load 102; and at least one capacitor 3. Lisini does not explicitly teach which of battery 4 or capacitor 3 is for use in powering the control unit 5.
However, according to Liu (CN 101795009 A) Fig. 1, the capacitor C2 and C3, power storage devices, are both connected to terminals at V+ and Vcc of controller 10. With such a powering circuit (similar to capacitor 30 connected to control circuit 40 of the application’s Fig. 1), the charged capacitors C2 and C3 at voltage +V provide power to the controller 10. Therefore, the claim recitation “at least one capacitor for use in powering said controller” is met.
The above Examiner’s response is applicable to the Applicant’s argument that the prior art does/do not teach the claim recitation “at least one capacitor for powering said controller” of claim 10, on pages 11-12 of the Remark.
The Application will be in consideration for allowance per objected claims 15-20 in the Allowable Subject Matter as shown below.
Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), in view of Liu (CN 101795009) and further in view of Lipcsei (U.S. 2012/0105008).

Regarding claim 1, Lisini (U.S. 2017/0201120) teaches in Fig. 1 and 2, a hybrid power backup system (100) ([0059]-[0061]; abstract) for powering at least one external load (102) when main power supply (101; 101 can be a solar panel [0098] [0099]) is unavailable, said hybrid power backup system (100) comprising: at least one battery (4; [0038]) for use in powering ([0055]) at least one external load (102); a controller (5 and associated circuit [0059]) in communication with said at least one battery (4), said controller being configured to control power provided by said at least one battery (4) to said at least one external load (102) and for controlling discharge cycles of said battery (4; abstract [0055] [0036]) by disconnecting power (via S2 or SW4; [0055] [0056]) from said at least one battery (4) to said at least one external load (102). 
        Lisini does not explicitly teach (at least one capacitor) for use in powering said controller.
Liu (CN 101795009 A) teaches in Fig. 1, at least one battery (70); a controller (10) in communication with said at least one battery (70), said controller being configured to control charging of said battery (70); and at least one capacitor (C2, C3) for use in powering said controller (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (at least one capacitor for) use in powering said controller of Liu’s into Lisini’s, in order to provide a power filter circuit ([0019], line 3 ; Liu).
Lisini does not explicitly teach (controlling discharge cycles of said battery by disconnecting power from said at least one battery to said at least one external load) for a predetermined period of time, when said controller senses a significant discharge of said at least one battery.
Lipcsei (U.S. 2012/0105008) teaches in Fig. 1, a battery (106) for powering at least one external load (108) when main power supply (at Vin+ and Vin-) is unavailable ([0019]); disconnecting power ([0020]) from said at least one battery (106) to said at least one external load (108) for a predetermined period of time ([0023]), when said controller (114; [0021]) senses a significant discharge ([0020] [0045]) of said at least one battery (106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (disconnecting power from said at least one battery to said at least one external load) for a predetermined period of time, (when said controller senses a significant discharge of said at least one battery) of Lipcsei’s into Lisini’s, in view of Liu’s, in order to provide an automatic resume of connection of load to battery following a short circuit protection ([0023]).

Regarding claim 5, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei,  further comprising an input signal line (from 101 to 5 via sw5+R+AMP and to sw1 and sw2 via DC2; [0059]) (from +V to Vcc, Fig. 1; Liu) providing an indication of power loss (corresponding power of Vcc, Fig. 1; Liu) to the controller (input power consumed by 5 and associated circuit [0059]) (10, Fig. 1; Liu).
Regarding claim 7, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei,  wherein said at least one capacitor is a super capacitor ([0037] [0003]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) and Lipcsei (U.S. 2012/0105008), as applied above in claim 1, in view of Moon (U.S. 2018/0115178).
Regarding claim 2, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei, wherein said controller (5 and associated circuit [0059]) is configured to limit battery discharge by disconnecting (via sw4; [0055]) said at least one external load (102) from said at least one battery (4). Lisini does not explicitly teach preventing full cycle discharge.
Moon (U.S. 2018/0115178) teaches preventing full cycle discharge ([0005], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preventing full cycle discharge of Moon’s into Lisini’s, in view of Liu’s and further in view of Lipcsei’s, in order to extend battery life.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) and Lipcsei (U.S. 2012/0105008), as applied above in claim 1, in view of Cohen (U.S. 2015/0333554).
Regarding claim 3, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei, wherein said controller (5 and associated circuit [0059])  is configured to limit each discharge (via sw4; [0055]) of the at least one battery (4). Lisini does not explicitly teach (discharge of the at least one battery) via a timer.
	Cohen (U.S. 2015/0333554) teaches (discharge of the at least one battery) via a timer ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (discharge of the at least one battery) via a timer of Cohen’s into Lisini’s, in view of Liu’s and further in view of Lipcsei’s, in order to monitor and control the battery discharge status.
Regarding claim 4, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 3, in view of Liu, further in view of Lipcsei, further in view of Cohen wherein said timer ([0048]; Cohen) is set from initial discharge start of a power loss event (that battery discharges to load). Cohen discloses the claimed invention except in a range from about 90 to about 105 minutes. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate a range from about 90 to about 105 minutes into Lisini’s, in view of Liu’s, further in view of Lipcsei’s and further in view of Cohen’s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233. 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) and Lipcsei (U.S. 2012/0105008), as applied above in claim 1, in view of Ryan (WO 2016093979 A1).
Regarding claim 6, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei. Lisini does not explicitly teach (wherein said battery has) a power rating of 36V, 10Ah.
Ryan (WO 2016093979 A1) teaches battery has a power rating of rated voltage and capacity ([0005]). Ryan discloses the claimed invention except for 36V, 10Ah. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate a power rating of 36V, 10Ah of Ryan’s into Lisini’s, in view of Liu’s and further in view of Lipcsei’s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) and Lipcsei (U.S. 2012/0105008), as applied above in claim 1, in view of Anude (U.S. 2007/0115006).
Regarding claim 8, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei. Lisini does not explicitly teach (wherein said capacitor has) a capacity rating of 2.7V, 1200F.
Anude (U.S. 2007/0115006) teach a super capacitor ([0005]) has a capacity rating ([0052], lines 6-7). Anude discloses the claimed invention except 2.7V, 1200F. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate a capacity rating of 2.7V, 1200F of Anude’s into Lisini’s, in view of Liu’s, further in view of Lipcsei’s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) and Lipcsei (U.S. 2012/0105008), as applied above in claim 1, in view of Mirov (U.S. 9678547).
Regarding claim 9, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 1, in view of Liu and further in view of Lipcsei. Lisini does not explicitly teach wherein each external load comprises at least one load from: a lighting system, a communication system, an Ethernet switch, a radio transceiver, a radio receiver, a radio transmitter and an amplifier.
Mirov (U.S. 9678547) teach a load comprises at least one load from: a communication system, a radio transceiver, a radio receiver, a radio transmitter and an amplifier (col. 9, lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to incorporate load comprises at least one load from: a communication system, a radio transceiver, a radio receiver, a radio transmitter and an amplifier of Mirov’s into Lisini’s, in view of Liu’s and further in view of Lipcsei’s, in order to provide further application of power backup system, e.g., power up wireless communication of an electronic device.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), in view of Liu (CN 101795009), further in view of Tang (CN 108556654 A) and further in view of Lipcsei (U.S. 2012/0105008).
Regarding claim 10, Lisini (U.S. 2017/0201120) teaches in Fig. 1 and 2, a hybrid power backup system (100) ([0059]-[0061]; abstract), said hybrid power backup system comprising: at least one battery (4) for use in powering ([0055]) at least one external load (102); a controller (5 and associated circuit [0059]) in communication with said at least one battery (4), said controller being configured to control power provided by said at least one battery (4) to said at least one external load (102) and for controlling discharge cycles of said battery (4; abstract; [0055] [0036]) by disconnecting power (via S2 or SW4; [0055] [0056]) from said at least one battery (4) to said at least one external load (102).
Lisini does not explicitly teach (at least one capacitor) for powering said controller.
Liu (CN 101795009 A) teaches in Fig. 1, at least one battery (70); a controller (10) in communication with said at least one battery (70), said controller being configured to control charging of said battery (70); and at least one capacitor (C2, C3) for powering said controller (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (at least one capacitor) for use in powering said controller of Liu’s into Lisini’s, in order to provide a power filter circuit ([0019], line 3 ; Liu).
The combination does not explicitly teach (a power backup system) for use when a train car is in an idle state or in a state in which mains power is ceases to be available to the train car; (external load) of said train car when in said state
Tang (CN 108556654 A) teaches power backup system (claim 4) for use when a train car is in an idle state or in a state in which mains power is ceases (claim 4) to be available to the train car (claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for use when a train car is in an idle state or in a state in which mains power is ceases to be available to the train car of Tang’s into Lisini’s, in view of Liu’s, in order to provide further application of the power backup system.
The combination does not explicitly teach (controlling discharge cycles of said battery by disconnecting power from said at least one battery to said at least one external load) for a predetermined period of time, when said controller senses a significant discharge of said at least one battery.
Lipcsei (U.S. 2012/0105008) teaches in Fig. 1, a battery (106) for powering at least one external load (108) when main power supply (at Vin+ and Vin-) is unavailable ([0019]); disconnecting power ([0020]) from said at least one battery (106) to said at least one external load (108) for a predetermined period of time ([0023]), when said controller (114; [0021]) senses a significant discharge ([0020] [0045]) of said at least one battery (106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (disconnecting power from said at least one battery to said at least one external load) for a predetermined period of time, when said controller senses a significant discharge of said at least one battery of Lipcsei’s into Lisini’s, in view of Liu’s, in order to provide an automatic resume of connection of load to battery following a short circuit protection ([0023]).
Regarding claim 14, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 10, in view of Liu, further in view of Tang and further in view of Lipcsei, wherein the system further comprises an input signal line (from 101 to 5 via sw5+R+AMP and to sw1 and sw2 via DC2; [0059]) (or from +V to Vcc, Fig. 1; Liu) providing an indication of power loss (corresponding power of Vcc, Fig. 1; Liu) to the controller (input power consumed by 5 and associated circuit [0059]) (or 10, Fig. 1; Liu).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009), Tang (CN 108556654 A) and Lipcsei (U.S. 2012/0105008), as applied above in claim 10, and further in view of Moon (U.S. 2018/0115178).
Regarding claim 11, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 10, in view of Liu, further in view of Tang and further in view of Lipcsei, wherein the controller (5 and associated circuit [0059]) is configured to limit battery discharge by disconnecting (via sw4; [0055]) said at least one external load (102) from said at least one battery (4).
Lisini does not explicitly teach preventing full cycle discharge.
Moon (U.S. 2018/0115178) teaches preventing full cycle discharge ([0005], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preventing full cycle discharge of Moon’s into Lisini’s, in view of Liu’s and further in view of Tang’s, in order to extend battery life.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lisini (U.S. 2017/0201120), Liu (CN 101795009) , Tang (CN 108556654 A) and Lipcsei (U.S. 2012/0105008), as applied above in claim 10, and further in view of Cohen (U.S. 2015/0333554).
Regarding claim 12, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 10, in view of Liu, further in view of Tang and further in view of Lipcsei, wherein said controller (5 and associated circuit [0059]) is configured to limit each discharge (by disconnecting sw4) of the at least one battery (4). Lisini does not explicitly teach (limit discharge of the at least one battery) via a timer.
Cohen (U.S. 2015/0333554) teaches discharge of the at least one battery via a timer ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (discharge of the at least one battery) via a timer of Cohen’s into Lisini’s, in view of Liu’s further in view of Tang’s and further in view of Lipcsei’s, in order to monitor and control the battery discharge status.
Regarding claim 13, Lisini teaches in Fig. 1 and 2, the hybrid power backup system of claim 12, in view of Liu, further in view of Tang, further in view of Cohen and further in view of Lipcsei, wherein said timer ([0048]; Cohen) is set from initial discharge start of a power loss event (that battery discharges to load). Cohen discloses the claimed invention except in a range from about 90 to about 105 minutes. It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate a range from about 90 to about 105 minutes of Cohen;s into Lisini’s, in view of Liu’s, further in view of Tang, further in view of Tang’s and further in view of Lipcsei’s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
	Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon the rejected base claim 14, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record does/do not suggest or teach “ A method of reducing frequency of full discharge cycles of a rechargeable battery in a power backup system of a train car with the system of claim 14, comprising: powering said controller with said capacitor; said controller obtaining one of a signal and a command to begin monitoring a power discharge level in said at least one battery; and said controller disconnecting said at least one battery from said at least one external load when a battery power discharge level reaches a discharge threshold, wherein power drain from said at least one battery is limited such that full discharge thereof is prevented.”
Claims 16-20 are also objected to because they are dependent of claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2022